Citation Nr: 0126324	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  97-05 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to an increased rating for a service-
connected left knee disability, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In July 1974, the RO granted entitlement to service 
connection for a left knee disorder, assigned a 10 percent 
disability rating, and denied entitlement to service 
connection for a nervous disorder.  

In January 1992, the RO denied entitlement to an increased 
rating for the veteran's service-connected left knee 
disorder.  Subsequently, the veteran submitted a notice of 
disagreement as to that determination.  

In October 1992, the RO granted entitlement to an increased 
20 percent disability rating for the veteran's service-
connected left knee disorder.  The veteran was notified by 
correspondence dated October 28, 1992, and informed that the 
award was considered a full grant of his appeal.  

In August 1996, the RO denied reopening the veteran's claim 
for entitlement to service connection for a nervous disorder.  
Subsequently, the veteran perfected an appeal as to that 
determination.

In November 1998, the Board found new and material evidence 
had been submitted to reopen the veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder and remanded the case to the RO for additional 
development.  The RO was also instructed to issue a statement 
of the case as to the matter of entitlement to a rating in 
excess of 20 percent for the veteran's service-connected left 
knee disorder.  

In September 1999, the RO issued a statement of the case as 
instructed and by correspondence received on September 28, 
1999, the veteran perfected his appeal for entitlement to an 
increased rating for his service-connected left knee 
disorder.

In a January 2000 supplemental statement of the case the RO, 
upon de novo review, denied entitlement to service connection 
for a nervous disorder.


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  VA regulations have also been revised as a 
result of these changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1) (2001).  The revised duty to assist 
requires VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim, make 
reasonable efforts to obtain relevant records adequately 
identified and authorized by the claimant, notify the 
claimant of the efforts taken to obtain those records, 
describe further action to be taken by VA, and make continued 
efforts to obtain records from a federal government 
department or agency unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  See 38 C.F.R § 3.159(c).

In addition, the Board notes that the November 1998 remand 
included instructions to provide the veteran an examination 
by a board of two VA psychiatrists, who had not previously 
examined him, to determine all present psychiatric disorders.  
It was noted the claims folder should be provided to the 
examiners prior to the examination and that the examiners 
should express an opinion as to the relationship between any 
present psychiatric disorder and evidence provided in the 
veteran's service medical records.  Although the record 
indicates the veteran underwent VA examination in July 1999, 
the provided report does not reflect the examiners reviewed 
the veteran's claim file and no opinion was expressed as to 
the relationship between any present psychiatric disorder and 
evidence provided in the veteran's service medical records.  
The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268 (1998).

The Board also notes that subsequent to that examination the 
RO received a copy of a private examination report dated in 
September 1994 which provided a diagnosis of recurrent, 
severe major depression due to chronic pain.  It was noted, 
in essence, that the veteran reported he first developed 
psychiatric symptoms in approximately 1970 or 1971.  Service 
medical records dated in January 1973 show the veteran 
complained of nervousness.  A diagnosis of situational 
anxiety was provided.  As the revised VCAA duty to assist 
includes providing a VA medical examination when necessary 
for an adequate determination, the Board finds additional 
development is required prior to appellate review.

As to the veteran's claim for entitlement to an increased 
rating for his service-connected left knee disorder, the 
Board notes VA has a statutory duty to assist the veteran in 
the development of facts pertinent his claim.  Although the 
veteran underwent VA examinations in September 1999 and 
February 2001, the examiners did not adequately assess the 
veteran's complaints of pain and dysfunction.  The September 
1999 examiner noted pain upon full flexion and extension of 
the left knee without additional comment.  The February 2001 
examiner noted the veteran complained his knee locked and 
gave way but did not discuss evidence of any objective 
findings as to the veteran's complaints of pain and 
dysfunction.

The fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board an additional examination is 
required.

The Board also notes that the veteran's service-connected 
left knee disability is presently rated under Diagnostic Code 
5257 and that medical evidence includes diagnoses of 
degenerative joint disease of the left knee.  The Court has 
held that disability ratings for lateral instability or 
recurrent subluxation of the knee under Diagnostic Code 5257 
do not preclude a separate additional rating for arthritis or 
limitation of motion due to arthritis.  See VAOPGCPREC 23-97; 
Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994).  
Therefore, the Board finds the RO should consider whether a 
separate rating is warranted for the veteran's left knee 
disability.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2001).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment pertinent to the issues on 
appeal and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The veteran's claims folder should be 
returned to the VA psychiatrists who 
examined the veteran in July 1999, if 
available, to reconcile the provided 
examination findings with the other 
evidence of record.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the 
examiners.  The examiners should perform 
any examinations, tests, or studies 
deemed necessary for an accurate 
assessment.  A complete rationale should 
be provided.

If either or both of the July 1999 
examiners are unavailable, the RO should 
schedule the veteran for an additional 
examination by a board of 2 VA 
psychiatrists for an opinion as to 
whether the veteran has a present 
acquired psychiatric disorder which was 
onset or aggravated during active 
service.  Any opinion provided must be 
reconciled with the other evidence of 
record.  The examiners should perform any 
tests or studies deemed necessary for an 
accurate assessment and a complete 
rationale should be provided.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and severity of his 
service-connected left knee disorder.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment, including x-ray 
examination and range of motion studies.  

The examiner should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness, if possible 
measured in degrees of limitation of 
motion, and document all objective 
evidence of those symptoms.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).

In addition, the examiner should provide 
an opinion as to the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  A 
complete rationale for the opinions given 
should be provided.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied. 

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issues on appeal.  The RO 
should consider all applicable laws and 
regulations, including whether a separate 
rating is warranted for the veteran's 
service-connected left knee disability.  
See VAOPGCPREC 23-97; Esteban, 6 Vet. 
App. 259.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



